DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (JP H05-235722).

Regarding claim 9, Nishimura discloses a gate resistance adjustment device [see at least figs. 4-5] comprising: a waveform input unit [e.g. CT, 5] that inputs waveforms of a drain voltage or a collector voltage [see 5] and a drain current or a collector current [see CT] at least one of during a switching device is turned on and during the switching device is turned off; a storage unit [e.g. 23-24 fig. 5] that stores the waveforms so as to correspond to gate resistances, respectively; a search unit [e.g. 22] that searches the storage unit based on the waveforms input by the waveform input unit and outputs a corresponding gate resistance; and a setting unit [e.g. 20] that sets the gate resistance output from the search unit in the switching device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP H05-235722 IDS) in view of Osaka et al. (JP P2011-253434 IDS).
Regarding claim 1, Nishimura discloses a gate resistance adjustment device [see at least figs. 4-5] comprising: a target waveform selection unit [see at least CPU compares it with the reference current value stored in para.0033] that selects a target waveform of at least one of a drain voltage or a collector voltage of the switching device and a drain current or a collector current of the switching device based on a result of a simulation in the noise simulation unit; an extraction unit [e.g. 5, CT, 3] that extracts time required for at least one of turning on or off the switching device and a steady-state drain current or a steady-state collector current of the switching device based on the waveform selected by the target waveform selection unit; a calculator [see at least calculates the resistance value that shortens the turn-on/turn-off time of the IGBT 1in para. 0033] that calculates a gate resistance of the switching device based on the time and the steady-state drain current or the steady-state collector current that are extracted by the extraction unit; and a setting unit [e.g. 20] that sets a gate resistance calculated by the calculator in the switching device.
Nishimura does not disclose to adjust the gate resistance based on a noise simulation unit. However, Osaka discloses [see at least figs. 3-5] to adjust the gate resistance based on a noise simulation unit [e.g. 402 fig. 4, see step 500-504, paras. 0039-0043], a target waveform selection unit [see 406 fig. 4, para. 0046-0048], a calculator [see at least. 407,409/408/410 fig. 4].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishimura in accordance with the teaching of Osaka regarding frequency spectrum of electromagnetic radiation noise [see at least. 407-410 fig. 4, abstract] in order to determine improved gate resistance [see at least para. 0056, abstract].
	
Regarding claim 2, the combination discussed above discloses the gate resistance adjustment device according to claim 1, wherein the extraction unit extracts at least one of a direct bias voltage and a steady-state gate voltage of the switching device in addition to time required for at least one of turning on or off the switching device and a steady-state drain current or a steady-state collector current of the switching device based on the waveforms, and the calculator calculates a gate resistance [see at least para. 0056 Osaka] of the switching device based on at least one of the direct bias voltage and the steady-state gate voltage of the switching device in addition to the time and the steady-state drain current or the steady-state collector current that are extracted by the extraction unit.

Regarding claim 3, the combination discussed above discloses the gate resistance adjustment device according to claim 1, further comprising a storage unit [e.g. 23-24 fig. 5 Nishimura] that stores a gate resistance calculated by the calculator, wherein the setting unit reads the gate resistance stored in the storage unit and sets the gate resistance in the switching device.

Regarding claim 4, the combination discussed above discloses the gate resistance adjustment device according to claim 1, wherein the calculator calculates a gate resistance of the switching device based on information about electrical characteristics [see at least. paras. 0039-0045 Osaka]of the switching device in addition to the time and the steady-state drain current or the steady-state collector current that are extracted by the extraction unit.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP H05-235722) in view of Osaka et al. (JP 2011-253434) and Adachi et al. (JP 2006345635 IDS).

Regarding claim 5, the combination discussed above discloses the gate resistance adjustment device according to claim 4. The combination does not disclose wherein the information about electrical characteristics includes a threshold voltage, a transconductance, gate-source capacitance, and gate-drain capacitance of the switching device. However, Adachi discloses electrical characteristics includes a threshold voltage, a transconductance, gate-source capacitance, and gate-drain capacitance of the switching device [see paras. 0024-0061, claim 11 and figs. 1-18, specifically paras. 0048-0058, transconductance gm, claim 11, figs. 5 &18]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishimura and Tsuchie in accordance with the teaching of Adachi regarding thermal effect [paras. 0001-0003] in order to provide accurate thermal design [see para. 0013].


Regarding claim 6, the combination discussed above discloses the gate resistance adjustment device according to claim 1, wherein the calculator calculates the gate resistance during the switching device is turned on and the gate resistance during the switching device is turned off based on different model equations [see at least paras. 0048-0058, claim 37 of Adachi].

Regarding claim 7, the combination discussed above discloses the gate resistance adjustment device according to claim 6, wherein the calculator calculates each of the model equations based on an equivalent circuit of the switching device [see at least paras. 0034, 0037, 0039, 0042, 0048, 0050, 0054, 0056, 0058 Adachi].

Regarding claim 8, the combination discussed above discloses the gate resistance adjustment device according to claim 6, wherein the calculator calculates the model equations fitting experimental waveforms during the switching device is turned on and during the switching device is turned off [see at least paras. 0048-0058, claim 37 of Adachi].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842